USDC IN/ND case 3:21-cv-00272-DRL-MGG document 6 filed 04/21/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MANG Z. SUAN,

                       Plaintiff,

        v.                                          CAUSE NO. 3:21-CV-272 DRL-MGG

 CONNER ALCALLA et al.,

                       Defendants.

                                    OPINION AND ORDER

       Mang Z. Suan, a prisoner without a lawyer, filed a complaint (ECF 2) that contains

unrelated claims. He has sued Officer Conner Alcalla and Officer Mike Cannon over the

conditions in his cell on April 20, 2020. And he has sued Recreation Leader Brian Hollis

over his handling of legal mail on January 13, 2021.

       Mr. Suan may not sue different defendants based on unrelated events. “Unrelated

claims against different defendants belong in different suits.” George v. Smith, 507 F.3d

605, 607 (7th Cir. 2007). See also Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017). When a

pro se prisoner files a suit with unrelated claims, the court has several options. Wheeler v.

Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). It is the practice of this court

to notify the plaintiff and allow him to decide which claim (or related claims) to pursue

in the instant case – as well as to decide when or if to bring the other claims in separate

suits. Id. (“The judge might have been justified in directing Wheeler to file separate

complaints, each confined to one group of injuries and defendants.”). This is the fairest
USDC IN/ND case 3:21-cv-00272-DRL-MGG document 6 filed 04/21/21 page 2 of 3


solution because “the plaintiff as master of the complaint may present (or abjure) any

claim he likes.” Katz v. Gerardi, 552 F.3d 558, 563 (7th Cir. 2009).

       The court could properly limit this case by picking a claim (or related claims) for

Mr. Suan because “[a] district judge [can] solve the problem by . . . dismissing the excess

defendants under Fed.R.Civ.P. 21.” Wheeler, 689 F.3d at 683. Alternatively, the court could

split the unrelated claims because “[a] district judge [can] solve the problem by severance

(creating multiple suits that can be separately screened).” Id. Both of these solutions pose

potential problems. Thus, it is the prisoner plaintiff who should make the decision

whether to incur those additional filing fees and bear the risk of additional strikes.

However, if Mr. Suan is unable to select related claims on which to proceed in this case,

one of these options may become necessary. Mr. Suan needs to decide which related

claims and associated defendants he wants to pursue in this case. See Katz, 552 F.3d at 563

and Wheeler, 689 F.3d at 683. Then, he needs to file an amended complaint including only

a discussion of the related claims and defendants. Moreover, he should not write about

other events and conditions at the prison which are not directly related to the claim

against the named defendant or defendants. If he believes those other events or

conditions state a claim, he needs to file separate lawsuits.

       Mr. Suan will be granted an opportunity to file an amended complaint containing

only related claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025 (7th Cir.

2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the amended complaint, he

should explain in his own words what happened, when it happened, where it happened,




                                              2
USDC IN/ND case 3:21-cv-00272-DRL-MGG document 6 filed 04/21/21 page 3 of 3


who was involved, and how he was personally injured, providing as much detail as

possible.

       For these reasons, the court:

       (1) DIRECTS the clerk to put this case number on a blank Prisoner Complaint Pro

Se 14 (INND Rev. 2/20) form and sent it to Mang Z. Suan along with a blank Prisoner

Complaint Pro Se 14 (INND Rev. 2/20) form and a blank AO-240 (Rev. 7/10) (INND Rev.

8/16) Prisoner Motion to Proceed In Forma Pauperis form; 1

       (2) GRANTS Mang Z. Suan until May 24, 2021 to file an amended complaint

containing only related claims on the form with this case number sent to him by the clerk;

and

       (3) CAUTIONS Mang Z. Suan that, if he does not respond by the deadline or if he

files an amended complaint with unrelated claims, the court will select one group of

related claims and dismiss the others without prejudice.

       SO ORDERED.

       April 21, 2021                           s/ Damon R. Leichty
                                                Judge, United States District Court




1 Should Mr. Suan require additional forms, he may contact the Clerk’s Office to request
additional forms.


                                            3
